Citation Nr: 1753209	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 27, 2011. 

2.  Entitlement to a TDIU from December 27, 2011. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2011, the Board denied the Veteran's higher rating claim for posttraumatic stress disorder (PTSD), but inferred a claim for TDIU based on 
the evidence of record and pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU claim for additional development.  

In February 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that additional evidence, to include a private vocational evaluation received in February 2017 and VA treatment records through July 2014, was added to the record after the issuance of a December 2013 statement of the case addressing the TDIU claims.  While no waiver of initial agency of original jurisdiction (AOJ) consideration of such evidence has been submitted, as the Veteran's claim for a TDIU from December 27, 2011 is being granted herein, he has suffered no prejudice in the Board considering this newly received evidence with regards to this issue.  As for the claim for a TDIU prior to that date, the AOJ will have opportunity to review the additional evidence received on remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to a TDIU prior to December 27, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 50 percent prior to March 24, 2010; 60 percent prior to December 27, 2011; and 70 percent from December 27, 2011. 

2.  As of December 27, 2011, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment consistent with his prior education, training, and work history.


CONCLUSION OF LAW

As of December 27, 2011, resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a living wage). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Analysis 

The Veteran maintains that his service-connected disabilities, to specifically include PTSD and migraine headaches, prevent him from obtaining and maintaining substantially gainful employment.  See February 2017 Hearing Tr. 9-11, 16-17.  

The Veteran is currently assigned a 50 percent rating for PTSD; 30 percent rating for migraine headaches from December 27, 2011; 10 percent rating for traumatic brain injury (TBI) residuals from December 27, 2011; and 10 percent rating for tinnitus from March 24, 2010.  

His combined disability rating is 50 percent prior to March 24, 2010; 60 percent prior to December 27, 2011; and 70 percent from December 27, 2011.  Therefore, as of December 27, 2011, the Veteran meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a). 

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities as of December 27, 2011.  
	
In an April 2012 Disability Benefits Questionnaire (DBQ) report evaluating PTSD, the examiner noted that the Veteran had previously worked as a "programmer" for various private employers until 1999, "at which time he couldn't work full time anymore."  The examiner found that the Veteran experienced in difficulty in adapting to stressful circumstances, including work or work like setting, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and intermittent inability to perform activities of daily living as part of his PTSD symptomatology. 

In April 2012 DBQ reports for migraine headaches and TBI, the examiners found that neither disability impacted the Veteran's ability to work.  No rationale was provided in support of these findings. 

In a May 2012 Application for Increased Compensation based on Unemployability (VA form 21-8940), the Veteran wrote that he last worked full-time in October 1998 in the information technology industry.  He wrote that since his last full-time employment, he had been working in a part-time "clerical" position, working six to nine hours per week beginning in March 2011.  He reported that his highest gross earning per month in that part-time position was $375.  Further, he identified that his PTSD and TBI disabilities prevented him from securing or following substantially gainful occupation.  Also noted was that he had four years of college education and had additional training in computer programming. 

In an August 2012 DBQ report examining migraine headaches, the examiner found that there was no impact on the Veteran's ability to work, but no rationale was provided for such finding. 

In a January 2014 VA Form 9, the Veteran wrote that he was still working "at a part-time clerical job for 6 to 9 hours per week" that allowed him "flexible hours which [he] required because of [his] health issues."    

At the February 2017 hearing, the Veteran testified that he experienced weekly panic attacks, irritability, and difficulty working with others due to his PTSD.  See February 2017 Hearing Tr. at 7-9.  He stated that he had previously worked as a computer programmer for three different employments, which were terminated due to "more or less conflict with management."  See id. at 10.  He reported working in a part-time position doing "clerical work" earning approximately $800 per month.  Id.  at 11, 15.  Further, the Veteran reported that he had "as many as . . . four [migraine headaches] a week" which were "severe enough that they would cause [him] to miss work."  Id. at 16. 

In February 2017, the Veteran submitted a private vocational evaluation written by C.V., a registered nurse who was also a rehabilitation specialist.  C.V. opined that the Veteran "[could not] perform any type of substantial, gainful activity on a full time basis" due to his service-connected disabilities.   In support, the author noted the Veteran's "difficulty interacting with co-workers and supervisors when he worked full time" based on which he was "terminated on two . . . occasions."  Also noted was his "difficulty handling any type of stress"  due to his service-connected PTSD.  Further, the Veteran experienced "panic attacks, which can last anywhere from ten . . .  to twenty . . . minutes at a time and occur multiple times through the week" which would prevent a full-time employment.  Moreover, C.V. noted that the Veteran's service-connected migraine headaches lasted "anywhere from an hour to up to two . . . days" which caused him to be 'non-functional' during those times.  While acknowledging that the Veteran currently held a part-time position, C.V. pointed that such was "an accommodated position" that allowed him to "take . . . his [therapy] dog to work with him," work by himself, set his own schedule, and take as many breaks as necessary.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD and migraine headaches in combination limit him to no more than marginal employment from December 27, 2011, the date when he met the schedular criteria for a TDIU.  

In this regard, the April 2012 DBQ examiner found that the Veteran experienced in difficulty in adapting to stressful circumstances, including work or work like setting as well as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, suggesting significant limitation in job opportunities due to the Veteran's PTSD symptoms.   Moreover, in the February 2017 private vocational evaluation, the private rehabilitation specialist found that the Veteran "[could not] perform any type of substantial, gainful activity on a full time basis" due to his service-connected PTSD and migraine headaches, noting difficulty with handling stress and working in close proximity to others on a regular basis as well as headaches that rendered the Veteran 'non-functional' during each episode.  As the February 2017 rehabilitation specialist's opinion provides an adequate rationale for its conclusion, it is afforded full probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the Veteran indicated that he had a part-time job performing "clerical" tasks since March 2011, he reported that the highest gross earnings per month from that job was $375, amounting to an annual gross income of $4,500, which is substantially less than the poverty threshold for one person as determined by the U.S. Bureau of the Census at the time (i.e. $11,702 in 2011).  See May 2012 VA form 21-8940.  The Veteran's reported monthly income of $800 from his part-time employment at the February 2017 hearing also falls markedly below the poverty threshold from the U.S. Bureau of the Census (i.e. $12,486 in 2016).  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is unable to secure and follow a substantially gainful occupation due to the service-connected PTSD and migraine headaches in combination.  As such, a TDIU is granted as of December 27, 2011, the day he met the minimum schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (a).




ORDER

A TDIU is granted from December 27, 2011, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The Veteran does not currently meet the percentage requirements for a TDIU prior to December 27, 2011.  38 C.F.R. § 4.16(a) (2017).  VA policy is, however, to grant a TDIU in all cases in which a service connected disability causes unemployability. 38 C.F.R. § 4.16(b) (2017).  The Board cannot grant TDIU in the first instance when a veteran does not meet the percentage requirements; instead, it is required to ensure that the issue is adjudicated by the Director of VA's Compensation and Pension Service (C&P).  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Given the lack of evidence of record that speaks to the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected PTSD prior to December 27, 2011, see August 2007 VA examination report noting that the Veteran's "impairment in occupational function [was] serious," the claim should be returned to the agency of original jurisdiction for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA form 21-8940, and instruct him to fill it out return it to the RO/AMO.  He must complete the form for the six years prior to December 27, 2011.  Additionally, ask the Veteran to submit copies of his tax returns for the tax years of 2007, 2008, 2009, 2010, and 2011, and a statement that the copies are exact duplicates of the returns filed with the IRS.  If the Veteran is unable or unwilling to furnish the required evidence, follow the procedures in M21-1, Part I, 1.C.1. or ask the Veteran submit IRS Form 4506-T "Request for Transcript of Tax Return."  The following link is for reference purposes: https://www.irs.gov/pub/irs-pdf/f4506t.pdf

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


